Citation Nr: 0704769	
Decision Date: 02/20/07    Archive Date: 02/27/07

DOCKET NO.  02-00 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for residuals of a head 
injury.

2.  Entitlement to service connection for a psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to August 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina, which denied the veteran's 
application to reopen his claim for service connection for 
residuals of a head injury, and denied entitlement to service 
connection for a psychiatric disorder.

The claim was remanded by the Board in February 2004 for 
further development to include scheduling of a VA psychiatric 
examination.


FINDINGS OF FACT

1.  The February 1982 decision that denied reopening of 
entitlement to service connection for residuals of a head 
injury is final.  

2.  The evidence associated with the claims file subsequent 
to the February 1982 RO decision does not tend to establish 
any material fact which was not already of record at the time 
of the February 1982 rating decision, and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for 
residuals of a head injury.

3.  There is no competent medical evidence of a nexus between 
the veteran's psychiatric disorder and any incident of 
service.


CONCLUSIONS OF LAW

1.  The RO's February 1982 decision denying entitlement to 
service connection for residuals of a head injury is final.  
38 U.S.C.A. § 7105 (West 2002).

2.  The additional evidence presented since the February 1982 
rating decision is not new and material, and the claim for 
service connection for residuals of a head injury has not 
been reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2000).

3.  A psychiatric disorder was not incurred in or aggravated 
by military service, and a psychosis may not be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in February and June 
2004 correspondence fulfills the provisions of 38 U.S.C.A. § 
5103(a).  By a letter dated in August 2006, the RO provided 
notice of the type of evidence necessary to establish a 
disability rating or effective date for the disabilities on 
appeal.  The claims were readjudicated in the May 2006 
supplemental statement of the case.  

In addition, the February 2004 letter and May 2006 
supplemental statement of the case provided appropriate 
information and evidence necessary to reopen the claim for 
service connection, and adequately informed him of the 
specific basis for the prior denial of his claim.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

The Board acknowledges that under 38 U.S.C.A. § 5103(a) 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the provisions of 
38 U.S.C.A. § 5103(a) were enacted after the rating decision 
at issue, thus making compliance with the timing requirements 
of 38 U.S.C.A. § 5103 impossible.  Since then, however, the 
content of the notices provided to the appellant fully 
complied with the requirements of that statute.  The veteran 
has been afforded a meaningful opportunity to participate in 
the adjudication of his claim, to include the opportunity to 
present pertinent evidence.  Thus any error in the timing was 
harmless, the appellant was not prejudiced, and the Board may 
proceed to decide this appeal.  Simply put, there is no 
evidence any VA error in notifying the appellant that 
reasonably affects the fairness of this adjudication.  ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  
Likewise, in light of the decisions reached in this case, any 
error in failing to timely inform the appellant of the laws 
and regulations governing the assignment of a disability 
rating and an effective date was harmless. 

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, the veteran has been afforded a VA 
examination, and was afforded a Board Central Office hearing 
in which he failed to appear.  There is no pertinent evidence 
which is not currently part of the claims file.  Hence, VA 
has fulfilled its duty to assist the appellant in the 
prosecution of his claims. 

II.  New and material evidence

A claim to reopen the issue of entitlement to service 
connection for residuals of a head injury was most recently 
considered in a VA rating decision dated in February 1982.  
He was notified of the decision but did not file a timely 
appeal.  The veteran again requests that his claim be 
reopened.

Service connection for the claim may now be considered on the 
merits only if new and material evidence has been received 
since the time of the prior adjudication.  38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156.

Consideration must be given to the question of whether new 
and material evidence has been received because it goes to 
the Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366, 1369 (Fed. Cir. 2001).  If no such evidence has 
been offered, that is where the analysis must end, and what 
the RO may have determined in that regard is irrelevant.  Id.  
Further analysis, beyond consideration of whether the 
evidence received is new and material is neither required nor 
permitted.  Id. at 1384; see also Butler v. Brown, 9 Vet. 
App. 167, 171 (1996).

Under 38 C.F.R. § 3.156(a) (2000), evidence is considered 
"new" if it was not of record at the time of the last final 
disallowance of the claim and if it is not merely cumulative 
or redundant of other evidence that was then of record.  
"Material" evidence is evidence which bears directly and 
substantially upon the specific matter under consideration, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the February 1982 RO 
decision consisted of the following:

Service medical records which show that in May 1968, the 
veteran complained of swelling on his lip when he was hit in 
the mouth with a volleyball.  He was treated with hot soaks.  
The veteran's August 1969 separation examination was negative 
for a head injury or residuals.  Clinical evaluation of the 
head, face, neck, and scalp were normal.  

A request for medical records from Naval Air Stations 
Jacksonville, Florida and Oceana, Virginia were made in 1976 
by the RO.  A response indicated that no additional medical 
records from these locations were found.

VA records show that the veteran was hospitalized in April 
1976 for complaints of headaches and expressed the desire to 
have skull x-rays.  He stated he was injured in a fight in 
1969 at which time he was struck on the head with a gun 
barrel.  He claimed that he had been unconscious for a few 
hours.  He did not know of any seizures, blackouts, or other 
sequelae of brain trauma.  The veteran was diagnosed with 
schizophrenia, paranoid type.  

VA hospital records dated May to August 1976 noted normal 
skull x-rays.  

A September 1976 VA examination noted that all testing, 
including psychological testing, neurological consult and 
EEGs were negative for organic brain syndrome.

Additional VA examinations and medical records were negative 
for findings of residuals of a head injury.

The evidence of record received since the February 1982 RO 
decision consists of the following:

VA examinations and treatment records which show no findings 
of residuals of a head injury.

In the veteran's letter to reopen his claim in October 1999, 
he indicated that he suffered a head injury in Jacksonville, 
Florida in February 1969 and his stitches were removed in 
Oceana, VA in March of 1969. 

At his May 2002 RO hearing, the veteran testified that while 
in the Navy stationed in Florida he was assaulted in February 
1969 and struck above the lip and on the head.  The veteran 
indicated that he was pistol whipped and someone tried to rob 
him and beat him with a gun.  The veteran stated that as a 
result of the head injury he began to have psychiatric 
problems but never mentioned his psychiatric problems to 
anyone while in service.  The veteran stated that someone 
took him to the hospital, but he did not recall the name of 
the hospital.  He believed the hospital was in Pensacola.  He 
indicated he was then transferred to the naval hospital.  The 
veteran did not remember what type of treatment he was given 
at the hospital.  He testified that he went back to the 
hospital so that the stitches could be taken out, but did not 
recall where he had stitches.  The veteran did not recall 
whether a police report was filed.  

The RO requested any additional service medical records, in 
particular for treatment of a head injury at Jacksonville, 
Florida or Pensacola, Florida in February 1969 and at the NAS 
Oceana, VA in March 1969.  The RO also requested information 
from the Jacksonville Sheriff's Department and the Pensacola 
Police Department as to whether a police report was filed.

A response from the Department of the Navy dated in July 2002 
and from the Naval hospital medical clinic in Jacksonville, 
Florida indicated that no additional medical records for the 
veteran were found at those locations.

A response from the Jacksonville Sheriff's Department was 
negative for complaints filed concerning the alleged incident 
in February 1969.  A 2002 response from the Pensacola Police 
Department was also reported a negative response.

Private medical records from Scotland Neck Family Medical 
Center, Inc., dated June 1998 to October 2003 are silent for 
treatment or diagnosis of residuals of a head injury.

The veteran requested a Board hearing and was scheduled in 
November 2003; however, he failed to appear at that hearing.

Social Security Administration records show that the veteran 
was granted disability benefits for paranoid schizophrenia 
and other functional psychiatric impairment beginning in 
1976.

There is no additional medical evidence since February 1982 
RO decision concerning a head injury, or pertaining to the 
etiology of any current head injury residuals.  Further, the 
evidence received since the February 1982 RO decision shows 
no evidence that the veteran suffered a head injury in 
service, or that he currently suffers from any residual 
therefrom.  

The evidence received after the February 1982 RO decision is 
merely cumulative of evidence previously of record in that it 
contains the veteran's allegations that he sustained a head 
injury while in service.  What was missing at the time of the 
February 1982 RO decision and what is missing now, is medical 
evidence that the veteran sustained a head injury while in 
service and a competent opinion linking any current 
disability to service.

While the statements of the veteran which express his beliefs 
that his claimed disability began during or is due to some 
incident of service are acknowledged, to the extent that he 
is attempting to present argument regarding etiology or 
medical causation of disease or illnesses, he is not 
competent since it has not been shown that he has the 
necessary medical skills and training to offer opinions on 
such medical questions.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-495 (1992).  The veteran's contentions in this 
regard were previously of record and his current contentions, 
being essentially the same, are not new and material to his 
claim.



III.  Service connection for a psychiatric disorder

Background

Service medical records are negative for complaints, 
treatment, or diagnosis of a psychiatric disorder.  In May 
1968, the veteran complained of swelling on his lip when he 
was hit in the mouth with a volleyball.  The veteran's August 
1969 separation examination is negative for any pertinent 
residual.  Clinical evaluation revealed that the appellant 
was normal from a psychiatric perspective.

In March 1976, the veteran was seen at a VA outpatient clinic 
with very vague complaints.  A mental status examination 
resulted in a diagnosis of paranoid schizophrenia. 

VA records show that the veteran was hospitalized in April 
1976 for complaints of headaches and expressed the desire to 
have skull x-rays.  He stated he was injured in a fight in 
1969 at which time he was struck on the head with a gun 
barrel.  He claimed that he had been unconscious for a few 
hours.  He did not know of any seizures, blackouts, or other 
sequelae of brain trauma.  The veteran was diagnosed with 
schizophrenia, paranoid type.  

Between May and August 1976, the veteran was again 
hospitalized by VA for paranoid type schizophrenia.

At his September 1976 VA examination, it was noted that the 
veteran since his May 1976 hospitalization had been attending 
a VA Day Center outpatient clinic.  The veteran reported that 
in 1975 while working at Kodak, he heard voices from God, 
asking him to do a particular thing.  He could not hold a job 
and had his first hospitalization at the VA in April 1976, at 
which time he was described as having auditory 
hallucinations, hearing voices of his minister, and having 
wide-spread delusions.  He was readmitted in May 1976 at 
which time he was hyper-religious and had auditory 
hallucinations.  All testing, including psychological 
testing, neurological consult and EEGs were negative for 
organic brain syndrome.  After examination, the examiner 
noted the veteran continued to show residual symptoms of 
chronic schizophrenia, like hyper-religiosity, concrete 
responses, and blunted affect.

A June 1978 VA mental health intake report noted that the 
veteran reported being assaulted once while on liberty in the 
Navy.  He reportedly was treated at  Navy hospital.  Post 
service mental problems reportedly began in 1975.

A July 1979 VA examination indicated that the veteran 
developed symptoms of paranoid schizophrenia approximately 
four years ago which prevented him from working.  A history 
of being unable to work since 1969 was noted.  The examiner 
diagnosed the veteran with paranoid schizophrenia which 
prevented him from engaging in substantial, gainful 
employment.

VA progress notes from June 1979 to December 1979 show 
treatment for the veteran's psychiatric disorder.

At his October 1980 VA examination, the veteran was diagnosed 
with schizophrenia, paranoid type.  It was noted that he was 
in fairly good mental state and was competent.  A nexus 
opinion was not offered.

At his December 1981 VA examination, the examiner noted that 
the veteran had an earlier diagnosis of schizophrenia, 
chronic paranoid type and was receiving outpatient 
psychiatric care at the VA clinic.  It was noted that the 
veteran refused to take any medications.  The examiner 
indicated that the veteran was suffering from schizophrenia, 
chronic paranoid type and at this time he was psychotic, but 
had been able to function in the community.  A nexus opinion 
was not offered.

VA progress notes dated January 1981 to April 1982 show the 
veteran attending Day Treatment for his psychiatric disorder.

VA records show that the veteran was admitted to the hospital 
in April 1982 with the chief complaint of voices telling him 
that his wife had committed adultery.  The veteran was 
diagnosed with schizophrenic disorder, paranoid type.

At his July 1982 VA examination, it was noted that the 
veteran's illness had been characterized mostly by a 
pathological religiosity and auditory hallucinations 
involving religion.  Following examination he was again 
diagnosed with paranoid type schizophrenia.

VA records dated March 1985 to May 1986 show continued 
treatment for his psychiatric disorder.

At his November 1986 VA Adjudication Survey, the veteran 
reported that he was first treated for mental illness at the 
VA in March 1976 and was also there in 1980.  He had been 
attending the Day Treatment Center intermittently ever since.  
He indicated he was hospitalized at the Rochester Psychiatric 
Center three or four times between 1980 and 1985.  The 
assessment was chronic schizophrenic in a fair state of 
remission.  It was noted that the veteran's scoio-economic 
functioning was severely impaired.

VA treatment records dated July 1999 to June 2000 show 
treatment for the veteran's psychiatric disorder and 
medication refills of Artane and Navane.

At his May 2002 RO hearing, the veteran testified that he was 
assaulted in February 1969, and struck above the lip and on 
the head.  The veteran indicated that he was pistol whipped 
and someone tried to rob him and beat him with a gun.  The 
veteran indicated that as a result of the head injury he 
began to have psychiatric problems but never mentioned his 
psychiatric problems to anyone while in service.  The veteran 
stated that someone took him to the hospital, but he did not 
recall the name of the hospital.  He believed the hospital 
was in Pensacola.  He indicated he was then transferred to 
the naval hospital.  The veteran did not remember what type 
of treatment he was given at the hospital.  He testified that 
he went back to the hospital so that the stitches could be 
taken out, but did not recall where he had stitches.  The 
veteran did not recall whether a police report was filed.  

He testified that he first sought treatment for his 
psychiatric disorder in 1976 because the voices he heard were 
getting bad and were enhanced.  He stated continued to have 
treatment since 1976.  

The veteran requested a Board hearing which was scheduled in 
November 2003; however, he failed to appear.

Treatment records from Scotland Neck Family Medical Center, 
Inc. dated June 1998 to October 2003 show that the veteran 
was seen for his schizophrenia and possible post traumatic 
stress disorder.

VA treatment records dated August 2005 to April 2006 show 
continued treatment for the veteran's psychiatric disorder.

Social Security Administration records show that the veteran 
was granted disability benefits for schizophrenic, paranoid 
and other functional psychiatric impairment beginning in 
1976.

In February 2004, the claim was remanded by the Board for 
further development to include a VA etiology opinion.

The February 2005 VA examiner indicated that he reviewed the 
claims file.  The veteran reported an incident in which he 
and a buddy were assaulted in July 1969 and he recounted his 
injuries to have included being hit on the lip and head, a 
loss of memory, and perhaps consciousness.  He recalled that 
after the injury he began to make mistakes preparing aircraft 
and he was "placed off line."  The veteran stated that he 
was eventually sent to Norfolk and given an early honorable 
discharge.  He also noted that after July 1969 he felt 
satellites were watching over him.

Following a mental status examination the diagnosis was 
schizophrenia.  The examiner indicated that it appeared much 
more likely than not that the veteran's schizophrenia did not 
have its onset during his military service as there did not 
appear to be any documentation to support that he had any 
such difficulties while in the military.  In fact, the 
earliest documentation found of significant psychiatric 
disturbance dated to 1975, six years after he left service.  
It was similarly much more likely than not that his psychosis 
did not manifest itself prior to August 1970.  

Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Certain chronic disabilities, such as 
psychoses, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 
3.307, 3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Analysis

A review of the evidence in this case reflects that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection a psychiatric disorder.  
Service medical records are negative for complaints, 
treatment, or diagnosis of any psychiatric disorder.

The February 2005 VA examiner indicated that it appeared much 
more likely than not that the veteran's schizophrenia did not 
have its onset during his military service as there did not 
appear to be any documentation to support that he had any 
such difficulties while in the military.  In fact, the 
examiner noted that the earliest documentation found of 
significant psychiatric disturbance dated to 1975, six years 
after he left service.  It was similarly much more likely 
than not that his psychosis did not manifest itself prior to 
August 1970.  

Based on the available evidence, the veteran is not entitled 
to service connection for a psychiatric disorder.  The 
evidence shows that the veteran did not have a psychiatric 
disorder until many years after his active service ended, and 
there are no medical reports of record that indicate the 
current psychiatric disorder is related to any disease or 
injury he had in service.  Therefore, the benefit of the 
doubt doctrine is not for application, and entitlement to 
service connection must be denied.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

New and material evidence having not been presented, the 
claim for service connection for residuals of a head injury 
is not reopened; the appeal is denied.

Entitlement to service connection for a psychiatric disorder 
is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


